SCHWARTZ, Chief Judge.
Purportedly pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv), the defendants in a personal injury action seek review of a non-final order which summarily determined that one defendant was vicariously liable for the negligence, if any, of another one. Since, under this order, every other liability issue remains to be determined, it is obvious that it did not determine “the issue of liability in favor of a party seeking affirmative relief” so as to justify review under the cited rule. Kiser v. Jones, 488 So.2d 554 (Fla. 3d DCA 1986), and cases cited. Accordingly, this court is without jurisdiction and the appeal is dismissed.